In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Bambrick, J.), dated May 6, 1986, which denied her motion, inter alia, to amend nunc pro tunc a prior order of the court (Hammer, J.), dated January 31, 1980, which, inter alia, had granted her leave to serve a late notice of claim upon the New York City Transit Authority.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court, Queens County, that *688since the Statute of Limitations had expired, it lacked the authority to grant the plaintiffs request to amend nunc pro tunc the prior order of the court, dated January 31, 1980 (see, Thomas v City of New York, 102 AD2d 867; cf., Lewis v New York City Tr. Auth., 100 AD2d 896). In light of the record on appeal we reach no other issues raised by the parties. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.